19-50681-amk   Doc 40   FILED 08/23/19   ENTERED 08/23/19 16:49:09   Page 1 of 8
19-50681-amk   Doc 40   FILED 08/23/19   ENTERED 08/23/19 16:49:09   Page 2 of 8
19-50681-amk   Doc 40   FILED 08/23/19   ENTERED 08/23/19 16:49:09   Page 3 of 8
19-50681-amk   Doc 40   FILED 08/23/19   ENTERED 08/23/19 16:49:09   Page 4 of 8
19-50681-amk   Doc 40   FILED 08/23/19   ENTERED 08/23/19 16:49:09   Page 5 of 8
19-50681-amk   Doc 40   FILED 08/23/19   ENTERED 08/23/19 16:49:09   Page 6 of 8
19-50681-amk   Doc 40   FILED 08/23/19   ENTERED 08/23/19 16:49:09   Page 7 of 8
19-50681-amk   Doc 40   FILED 08/23/19   ENTERED 08/23/19 16:49:09   Page 8 of 8
